DETAILED ACTION
Claims 1, 13, and 14 are amended (amended with the Response After Final Action filed on 08/09/2022, entered with the Request for Continued Examination filed on 09/26/2022). Claims 3 and 15 are cancelled. Claim 21 is new. Claims 1-2, 4-14, and 16-21 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
 
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“second industrial machine” in claims 1, 5-6, 12-14, and 18-20;
“first industrial machine” in claims 4, 7, 12, 16, 17, and 21;
“plurality of second industrial machines” in claims 16-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (“An Introduction to FlexRay as an Industrial Network”; July 2008; from IDS filed on 09/17/2021; hereinafter Shaw) in view of Alam et al. (WO 2019/106079 A1; hereinafter Alam).

With respect to claim 1, Shaw teaches: A production system (see e.g. Shaw, page 1849, item 2. FlexRay in Automation: “network systems using CAN in the automotive industry as well as other industrial control applications”), comprising: 
a first industrial machine (see e.g. Shaw, page 1849, item 2. FlexRay in Automation: “network systems using CAN in the automotive industry as well as other industrial control applications”; page 1850, item 4. FlexRay Hardware: “Each node has a communication controller, a host, a power supply unit and two bus drivers”; Fig. 1-2: “Node A”; and Fig. 3); and 
a second industrial machine (see e.g. Shaw, page 1849, item 2. FlexRay in Automation: “network systems using CAN in the automotive industry as well as other industrial control applications”; page 1850, item 4. FlexRay Hardware: “Each node has a communication controller, a host, a power supply unit and two bus drivers”; Fig. 1-2: “Node B”; and Fig. 3) configured to periodically communicate (see e.g. Shaw, page 1850, item 5. Media Access Control: “a recurring cycle called the communications cycle”) to and from the first industrial machine (see e.g. Shaw, page 1849, item 3. Network Topology: “The FlexRay protocol allows for various bus topologies. These can be a point to point connection, passive star, linear passive bus, active star network, cascaded active stars, hybrid topologies and dual channel topologies”; and Fig. 1-2), 
wherein the second industrial machine is configured to transmit its data to the first industrial machine through use of each of a plurality of periodic regions (see e.g. Shaw, page 1851, item 5.1 TDMA: “slots”) included in one period (see e.g. Shaw, page 1851, item 5.1 TDMA: “In a TDMA system the communication cycle is broken down into smaller time segments referred to as slots. The duration of the slots in the static segment are the same. The slots are assigned to a given communication node so that in every communication cycle only that node can transmit at that time. It should be noted that FlexRay does provide a cycle multiplexing system so that information can be sent out every odd cycle for example. This allows another message to be sent in that slot during the even communications cycles and again this message would also be set to that slot in that multiple of the communication cycles. Also a node may get more than one slot per segment depending on the setup of the system and the need to send different messages”);
wherein the first industrial machine is capable of communicating (see e.g. Shaw, page 1850, item 4. FlexRay Hardware: “Each node has a communication controller”) to and from a plurality of opposite parties of communication in one period (see e.g. Shaw, page 1849, item 3. Network Topology: “The FlexRay protocol allows for various bus topologies. These can be a point to point connection, passive star, linear passive bus, active star network, cascaded active stars, hybrid topologies and dual channel topologies”; page 1850, item 5. Media Access Control: “a recurring cycle called the communications cycle”; and Fig. 1-2), 
wherein the plurality of periodic regions exist for each of the plurality of opposite parties of communication in one period (see e.g. Shaw, page 1851, item 5.1 TDMA: “In a TDMA system the communication cycle is broken down into smaller time segments referred to as slots. The duration of the slots in the static segment are the same. The slots are assigned to a given communication node so that in every communication cycle only that node can transmit at that time”), and 
wherein the second industrial machine is configured to use each of the plurality of periodic regions (see e.g. Shaw, page 1851, item 5.1 TDMA: “In a TDMA system the communication cycle is broken down into smaller time segments referred to as slots. The duration of the slots in the static segment are the same. The slots are assigned to a given communication node so that in every communication cycle only that node can transmit at that time”) including a periodic region for the second industrial machine and a periodic region for a [virtual] industrial machine (see e.g. Shaw, page 1851, item 5.1 TDMA: “a node may get more than one slot per segment depending on the setup of the system and the need to send different messages”)
Shaw does not explicitly disclose using a “virtual” version of the second industrial machine.
However, Alam teaches: 
virtual (see e.g. Alam, from page 26, line 31 to page 27, line 1: “one or more virtual machines”) … which is a virtual version of the second industrial machine (see e.g. Alam, from page 26, line 31 to page 27, line 2: “one or more virtual machines, which is the replica of the actual industrial machines at the industrial plant”).
Shaw and Alam are analogous art because they are in the same field of endeavor: network implementation and management for industrial machines. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Shaw with the teachings of Alam. The motivation/suggestion would be to reduce costs associated with physical hardware implementations by utilizing virtual assets instead.

With respect to claim 2, Shaw as modified teaches: The production system according to claim 1, wherein at least one of the plurality of periodic regions is used to transmit data for control at least once in one period between the first industrial machine and the second industrial machine (see e.g. Shaw, page 1851, item 5.1 TDMA: “The slots are assigned to a given communication node so that in every communication cycle only that node can transmit at that time. It should be noted that FlexRay does provide a cycle multiplexing system so that information can be sent out every odd cycle for example. This allows another message to be sent in that slot during the even communications cycles and again this message would also be set to that slot in that multiple of the communication cycles. Also a node may get more than one slot per segment depending on the setup of the system and the need to send different messages”).

With respect to claim 4, Shaw as modified teaches: The production system according to claim 1, 
wherein the production system includes a plurality of second industrial machines (see e.g. Shaw, page 1849, item 3. Network Topology: “The FlexRay protocol allows for various bus topologies. These can be a point to point connection, passive star, linear passive bus, active star network, cascaded active stars, hybrid topologies and dual channel topologies”; and Fig. 1-2), 
wherein the first industrial machine is configured to sequentially communicate to and from the plurality of second industrial machines in one period (see e.g. Shaw, page 1851, item 5.1 TDMA: “The slots are assigned to a given communication node so that in every communication cycle only that node can transmit at that time. It should be noted that FlexRay does provide a cycle multiplexing system so that information can be sent out every odd cycle for example. This allows another message to be sent in that slot during the even communications cycles and again this message would also be set to that slot in that multiple of the communication cycles. Also a node may get more than one slot per segment depending on the setup of the system and the need to send different messages”), and 
wherein each of the plurality of second industrial machines is configured to use periodic regions having a number corresponding to one of the plurality of second industrial machines to transmit data on the one of the plurality of second industrial machines when a turn corresponding to the one of the plurality of second industrial machines arrives (see e.g. Shaw, page 1851, item 5.1 TDMA: “In a TDMA system the communication cycle is broken down into smaller time segments referred to as slots… The slots are assigned to a given communication node so that in every communication cycle only that node can transmit at that time”; page 1849, item 3. Network Topology: “The FlexRay protocol allows for various bus topologies. These can be a point to point connection, passive star, linear passive bus, active star network, cascaded active stars, hybrid topologies and dual channel topologies”; and Fig. 1-2).

With respect to claim 5, Shaw as modified teaches: The production system according to claim 1, wherein the second industrial machine is configured to transmit a plurality of types of data through use of each of the plurality of periodic regions (see e.g. Shaw, page 1851, item 5.1 TDMA: “In a TDMA system the communication cycle is broken down into smaller time segments referred to as slots… The slots are assigned to a given communication node so that in every communication cycle only that node can transmit at that time… a node may get more than one slot per segment depending on the setup of the system and the need to send different messages”).

With respect to claim 6, Shaw as modified teaches: The production system according to claim 1, wherein the second industrial machine is configured to divide one piece of data into data portions (see e.g. Shaw, page 1852, item 7. Frame Format: “message is broken down into 3 sections: the header, payload and trailer section as seen is Fig 6”; and Fig. 6) and transmit each of the divided data portions in each of the plurality of periodic regions (see e.g. Shaw, page 1851, item 5.2. Static Segment: “During transmission each slot is assigned to a specific message and only that message can transmit during that slot time”; and item 5.1 TDMA: “The slots are assigned to a given communication node so that in every communication cycle only that node can transmit at that time”).

With respect to claim 7, Shaw as modified teaches: The production system according to claim 6, 
wherein each of the data portions divided for each of the plurality of periodic regions has identification information assigned thereto (see e.g. Shaw, page 1852, item 7. Frame Format: “header, payload and trailer”; and Fig. 6), and 
wherein the first industrial machine is configured to reassemble, based on the identification information, the data portions each received through use of each of the plurality of periodic regions (see e.g. Shaw, page 1852, item 7. Frame Format: “The header section contains status information such as status bits… There are also bits to indicate the length of the payload transmitted and cyclic redundancy check (CRC) bits so the receiver can determine if the header was received correctly… The payload length can vary from 0 to 254 bytes… The trailer section contains a 24 bit CRC that is calculated over the payload and header sections. This is used by the receiving node again to determine if the frame was received without any errors”; and page 1851, item 5.2. Static Segment: “During transmission each slot is assigned to a specific message and only that message can transmit during that slot time”).

With respect to claim 8, Shaw as modified teaches: The production system according to claim 1, 
wherein the first industrial machine is capable of communicating (see e.g. Shaw, page 1850, item 4. FlexRay Hardware: “Each node has a communication controller”) to and from a plurality of opposite parties of communication (see e.g. Shaw, page 1849, item 3. Network Topology: “The FlexRay protocol allows for various bus topologies. These can be a point to point connection, passive star, linear passive bus, active star network, cascaded active stars, hybrid topologies and dual channel topologies”; page 1850, item 5. Media Access Control: “a recurring cycle called the communications cycle”; and Fig. 1-2), and 
wherein the production system further comprises circuitry configured to set an upper limit number of opposite parties of communication based on a number of periodic regions used by the transmission module (see e.g. Shaw, page 1851, item 5.1 TDMA: “In a TDMA system the communication cycle is broken down into smaller time segments referred to as slots. The duration of the slots in the static segment are the same. The slots are assigned to a given communication node so that in every communication cycle only that node can transmit at that time. It should be noted that FlexRay does provide a cycle multiplexing system so that information can be sent out every odd cycle for example. This allows another message to be sent in that slot during the even communications cycles and again this message would also be set to that slot in that multiple of the communication cycles”; page 1849, item 3. Network Topology: “The FlexRay protocol allows for various bus topologies. These can be a point to point connection, passive star, linear passive bus, active star network, cascaded active stars, hybrid topologies and dual channel topologies”; and Fig. 1-2).

With respect to claim 9, Shaw as modified teaches: The production system according to claim 1, further comprising circuitry configured to set a duration of the one period based on the number of periodic regions used by the transmission module (see e.g. Shaw, page 1851, item 5.1 TDMA: “In a TDMA system the communication cycle is broken down into smaller time segments referred to as slots. The duration of the slots in the static segment are the same”).

With respect to claim 10, Shaw as modified teaches: The production system according to claim 1, further comprising circuitry configured to determine a number of periodic regions used by the transmission module based on a duration of the one period in a periodic communication (see e.g. Shaw, page 1851, item 5.1 TDMA: “In a TDMA system the communication cycle is broken down into smaller time segments referred to as slots. The duration of the slots in the static segment are the same”).

With respect to claim 11, Shaw as modified teaches: The production system according to claim 1, wherein the data is trace data generated by the second industrial machine, analysis data obtained through analysis by the second industrial machine (see e.g. Shaw, page 1853, item 9. Automation Examples: “Due to the deterministic nature of FlexRay this type of system could be set up to monitor or activate the various nodes to increase the efficiency throughout the plant. The sensors placed throughout the plant, both internally and externally, can be used together to determine the best course of action based on internal and external environmental conditions”), or machine data on a machine connected to the second industrial machine (see e.g. Shaw, page 1854, item 9. Automation Examples: “II. Automation Example: PID Control”).

With respect to claim 12, Shaw as modified teaches: The production system according to claim 1, 
wherein the first industrial machine is configured to transmit a command (see e.g. Shaw, page 1849, item 1. Introduction: “repeating communication cycle determines which node may transmit using a master-slave networking scheme”), and 
wherein the second industrial machine is configured to operate in accordance with the command (see e.g. Shaw, page 1849, item 1. Introduction: “repeating communication cycle determines which node may transmit using a master-slave networking scheme”).

With respect to claim 13: Claim 13 is directed to a method corresponding to the active functions implemented by the system disclosed in claim 1; please see the rejection directed to claim 1 above which also covers the limitations recited in claim 13.

With respect to claim 14: Claim 14 is directed to an information storage medium storing a program to implement active functions corresponding to the active functions implemented by the system disclosed in claim 1; please see the rejection directed to claim 1 above which also covers the limitations recited in claim 14. Note that, Shaw also discloses hardware components that store and process data (see e.g. Shaw, page 1850, item 4. FlexRay Hardware) corresponding to the system disclosed in claim 1. 

With respect to claim 16, Shaw as modified teaches: The production system according to claim 2, 
wherein the production system includes a plurality of second industrial machines (see e.g. Shaw, page 1849, item 3. Network Topology: “The FlexRay protocol allows for various bus topologies. These can be a point to point connection, passive star, linear passive bus, active star network, cascaded active stars, hybrid topologies and dual channel topologies”; and Fig. 1-2), 
wherein the first industrial machine is configured to sequentially communicate to and from the plurality of second industrial machines in one period (see e.g. Shaw, page 1851, item 5.1 TDMA: “The slots are assigned to a given communication node so that in every communication cycle only that node can transmit at that time. It should be noted that FlexRay does provide a cycle multiplexing system so that information can be sent out every odd cycle for example. This allows another message to be sent in that slot during the even communications cycles and again this message would also be set to that slot in that multiple of the communication cycles. Also a node may get more than one slot per segment depending on the setup of the system and the need to send different messages”), and 
wherein each of the plurality of second industrial machines is configured to use periodic regions having a number corresponding to one of the plurality of second industrial machines to transmit data on the one of the plurality of second industrial machines when a turn corresponding to the one of the plurality of second industrial machines arrives (see e.g. Shaw, page 1851, item 5.1 TDMA: “In a TDMA system the communication cycle is broken down into smaller time segments referred to as slots… The slots are assigned to a given communication node so that in every communication cycle only that node can transmit at that time”; page 1849, item 3. Network Topology: “The FlexRay protocol allows for various bus topologies. These can be a point to point connection, passive star, linear passive bus, active star network, cascaded active stars, hybrid topologies and dual channel topologies”; and Fig. 1-2).

With respect to claim 17, Shaw as modified teaches: The production system according to claim 1, 
wherein the production system includes a plurality of second industrial machines (see e.g. page 1849, item 3. Network Topology: “The FlexRay protocol allows for various bus topologies. These can be a point to point connection, passive star, linear passive bus, active star network, cascaded active stars, hybrid topologies and dual channel topologies”; and Fig. 1-2), 
wherein the first industrial machine is configured to sequentially communicate to and from the plurality of second industrial machines in one period (see e.g. page 1851, item 5.1 TDMA: “The slots are assigned to a given communication node so that in every communication cycle only that node can transmit at that time. It should be noted that FlexRay does provide a cycle multiplexing system so that information can be sent out every odd cycle for example. This allows another message to be sent in that slot during the even communications cycles and again this message would also be set to that slot in that multiple of the communication cycles. Also a node may get more than one slot per segment depending on the setup of the system and the need to send different messages”), and 
wherein each of the plurality of second industrial machines is configured to use periodic regions having a number corresponding to one of the plurality of second industrial machines to transmit data on the one of the plurality of second industrial machines when a turn corresponding to the one of the plurality of second industrial machines arrives (see e.g. Shaw, page 1851, item 5.1 TDMA: “In a TDMA system the communication cycle is broken down into smaller time segments referred to as slots… The slots are assigned to a given communication node so that in every communication cycle only that node can transmit at that time”; page 1849, item 3. Network Topology: “The FlexRay protocol allows for various bus topologies. These can be a point to point connection, passive star, linear passive bus, active star network, cascaded active stars, hybrid topologies and dual channel topologies”; and Fig. 1-2).

With respect to claim 18, Shaw as modified teaches: The production system according to claim 2, wherein the second industrial machine is configured to transmit a plurality of types of data through use of each of the plurality of periodic regions (see e.g. Shaw, page 1851, item 5.1 TDMA: “In a TDMA system the communication cycle is broken down into smaller time segments referred to as slots… The slots are assigned to a given communication node so that in every communication cycle only that node can transmit at that time… a node may get more than one slot per segment depending on the setup of the system and the need to send different messages”).

With respect to claim 19, Shaw as modified teaches: The production system according to claim 1, wherein the second industrial machine is configured to transmit a plurality of types of data through use of each of the plurality of periodic regions (see e.g. Shaw, page 1851, item 5.1 TDMA: “In a TDMA system the communication cycle is broken down into smaller time segments referred to as slots… The slots are assigned to a given communication node so that in every communication cycle only that node can transmit at that time… a node may get more than one slot per segment depending on the setup of the system and the need to send different messages”).

With respect to claim 20, Shaw as modified teaches: The production system according to claim 4, wherein the second industrial machine is configured to transmit a plurality of types of data through use of each of the plurality of periodic regions (see e.g. Shaw, page 1851, item 5.1 TDMA: “In a TDMA system the communication cycle is broken down into smaller time segments referred to as slots… The slots are assigned to a given communication node so that in every communication cycle only that node can transmit at that time… a node may get more than one slot per segment depending on the setup of the system and the need to send different messages”). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0272528 A1 by Kida et al. discloses a communication control device for communicating with one or more control devices over a network, including a non-periodic transmission unit that generates a transmission request at a given time, a periodic transmission unit that generates a transmission request at regular intervals, a communication unit that communicates transmission data of the non-periodic transmission unit and transmission data of the periodic transmission unit to the network, and a scheduling unit that transmits transmission content from the periodic transmission unit to the communication unit and transmits transmission content from the non-periodic transmission unit to the communication unit.
US 2019/0342886 A1 by Osagawa et al. discloses a data transmission operation where a slave machine transmits periodic real-time data and non-periodic real-time data of a communication protocol A in one same period for controlling industrial machines.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194